Title: To Thomas Jefferson from William Kilty, 29 September 1804
From: Kilty, William
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Washn Septr 29th 1804
               
               The Office of Commissioner of Loans, in the State of Maryland, has become Vacant, by the resignation of Mr B: Harwood who is appointed Treasurer of the State
               Among the Candidates for this office, is Mr John Brewer of the City of Annapolis whom I take the liberty of recommending to You
               This Gentleman is at present a Clerk with the Register of the Land Office of Maryland and, in addition to my own knowledge, I have the Strongest reasons from the Testimony of that officer, (who is my Brother) to be Satisfied of the Justness of my recommendation
               I have Known Mr Brewer for some Years in Annapolis where I beleive He was born and where He is Settled with a Small family
               I have always Considered him as a Young Man of uncommon Talents for his Sphere of life, and from that Circumstance and his Assiduity and Attention to business I have no doubt of his being fully Qualified to fill the office which he Sollicits.
               I think it proper to Add that Mr Brewer is, and Was in the Worst of times, a firm and decided Republican, and that his Character in every other respect is perfectly fair
               I have the Honour to be With Great Respect Your Obt Servt
               
                  
                     Wm Kilty
                  
               
            